Winslow, J.
The judgment appealed from must be affirmed. The plaintiff was appointed to assist the district attorney under the provisions of ch. 354, Laws of 1887 (S. & B. Ann. Stats, sec. 752a). This section provides - that counsel so appointed “ shall be paid in the same manner as is *606now provided by law for the payment of counsel for indigent criminals.” Sec. 4713, R. S., is the section which provides, for the payment of counsel who defend indigent criminals, and the terms of this section are that the county “ shall only be liable ” to pay such sum as the court in which the services are performed shall, “ by cm order, to be entered in the mimctes thereof, certify to be a reasonable compensation,” not exceeding $15 per day. The effect of the two sections is that counsel employed to assist the district attorney shall only be paid such sum as the court, by order entered in its minutes, shall certify to be a reasonable sum. ISTo such order has been entered, or even applied for, in this case; and the consequence is that the plaintiff cannot recover. The communication of the circuit judge cannot take the place of an order of the court entered on its minutes. We do not reach the question whether the Court has power to allow a greater sum than $15 a day.
By the Court.— Judgment affirmed.